 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                           UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                       )
                                                  )
11   BELLA GUARDIANO VIERRA                       )   Chapter 13
                                                  )   Case No. 19-51444 MEH
12                                                )
                                                  )   TRUSTEE’S OBJECTION TO DEBTOR’S
13                                                )   CLAIM OF EXEMPTIONS WITH
                                                  )   CERTIFICATE OF SERVICE
14                                                )
                                                  )   Judge: M. Elaine Hammond
15                                                )
                                                  )
16                                                )
                                                  )
17                       Debtor                   )
18
19   Devin Derham-Burk, Trustee in the above matter, objects to the debtor’s claim of exemptions for
20   the following reasons:
21
22       1. It appears from the petition that the Debtor is married. Debtor is claiming exemptions
23            pursuant to Cal. Civ. Proc. Code §§703.010 -.150 and the spousal waiver required pursuant

24            to Cal. Civ. Proc. Code §703.140(a)(2) has not been filed. The Trustee requests that the

25            //

26            //

27            //

28
                                                                  Objection to Claim of Exemptions - 19-51444 MEH

                                                      1

     Case: 19-51444       Doc# 22     Filed: 08/29/19     Entered: 08/29/19 17:19:44             Page 1 of 3
 1         Debtor amend the exemptions to utilize exemptions pursuant to Cal. Civ. Proc. Code
 2         §§704.010-.210 or file the appropriate spousal waiver.
 3
 4
 5
     Dated: August 29, 2019                            /S/ Devin Derham-Burk
 6                                                     ____________________________________
                                                       Chapter 13 Trustee
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Objection to Claim of Exemptions - 19-51444 MEH

                                                   2

     Case: 19-51444    Doc# 22     Filed: 08/29/19     Entered: 08/29/19 17:19:44            Page 2 of 3
 1                            CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within case; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s Objection to Debtor’s Claim of Exemptions by placing same in an envelope in the U.S.
 6   Mail at Los Gatos, California on August 29, 2019.
 7          Said envelopes were addressed as follows:
 8
 9        BELLA GUARDIANO VIERRA                            SEABROOK LAW OFFICES
          2530 BERRYESSA RD BOX 272                       2055 JUNCTION AVE, SUITE 138
10             SAN JOSE, CA 95132                               SAN JOSE, CA 95131
11
12
13
14
                                                 /S/ Tania Ribeiro
15                                               Office of Devin Derham-Burk, Trustee
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Objection to Claim of Exemptions - 19-51444 MEH

                                                    3

     Case: 19-51444      Doc# 22    Filed: 08/29/19      Entered: 08/29/19 17:19:44           Page 3 of 3
